                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                            NO: 7:12-CR-37-FA-10
                                7:18-CV-24-FA

LUIS RENTERIA

           Movant,


v.                                    MEMORANDUM OPINION AND ORDER


UNITED STATES OF AMERICA,

           Respondent.




           Luis Renteria filed a pro se Motion Under 28 U.S.C. §

2255 To Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody.       See ECF Nos. 908 and 912.   The government filed

a motion to dismiss, a memorandum in support of that motion, and

an additional supplemental memorandum.       See ECF Nos. 913, 914,

and 990.    Renteria responded to the motion to dismiss, as well as

the supplemental memorandum.       See ECF Nos. 916 and 1023.

Renteria also filed a motion for an evidentiary hearing, see ECF

No. 918, as well as two motions to amend the Motion to Vacate.

See ECF Nos. 938 and 986.       On March 31, 2021, the court denied

the motion to vacate.       The reasons for that decision follow.

                                     I.

           On March 26, 2014, a federal grand jury sitting in the

Eastern District of North Carolina returned a Third Superseding

Indictment charging Luis Renteria and various co-conspirators




      Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 1 of 23
with multiple counts.    See ECF No. 347.      Renteria was charged

with conspiracy to commit kidnapping in violation of 18 U.S.C. §

1201(c), (Count One); three counts of use of facilities of

interstate commerce in the commission of a murder, in violation

of 18 U.S.C. § 1958(a), (Counts Five, Six, and Seven); and a drug

conspiracy involving at least five kilograms or more of cocaine,

in violation of 21 U.S.C. § 846, (Count Eight).

        On August 13, 2014, pursuant to a written plea agreement,

Renteria pled guilty to Count Eight.       See ECF No. 402.     Pursuant

to the terms of the plea agreement, the government would dismiss

Counts One, Five, Six, and Seven.       The government “reserve[d] the

right to make a sentence recommendation, to pursue all applicable

sentencing enhancements, including, without limitation, the

U.S.S.G. § 2D1.1(d)(1), and to pursue any applicable grounds for

an upward departure and an upward variance.”        Id.

        On August 10, 2015, Renteria filed a motion to strike his

Memorandum of Plea Agreement based upon alleged prosecutorial

misconduct.    See ECF No. 665.     Renteria asked to proceed to

sentencing on Count Eight as scheduled and that all remaining

counts be dismissed.    The court determined that it did not have

the authority to simply strike a plea agreement.          See ECF Nos.

690 and 757.   Instead, following the procedure laid out in Rule

11(c)(5), the court informed the parties that it was rejecting

the plea agreement.    The court further advised the defendant that

it was not authorized to follow the plea agreement and gave



                                    2


      Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 2 of 23
Renteria an opportunity to withdraw his guilty plea.          Both

Renteria and his counsel confirmed that he did not wish to

withdraw his plea of guilty.      Both parties agreed that a new plea

colloquy was not necessary and that the matter could proceed to

sentencing.   See ECF No. 757.

        On December 16, 2015, Renteria was sentenced to term of

life imprisonment on Count Eight.       See ECF No. 722.     The court

applied the cross-reference for first degree murder, U.S.S.G. §§

2D1.1(d)(1), 2A1.1 (2014).     See ECF Nos. 708 and 709.       Renteria

appealed the district’s court application of the cross reference

for murder.   See United States v. Renteria, No. 16-4021, 671 F.

App’x 170 (4th Cir. Dec. 16, 2016).       The United States Court of

Appeals for the Fourth Circuit affirmed, holding that the court

did not err in applying the cross reference because the evidence

showed that Renteria paid coconspirators to kidnap, torture, and

murder Geniro Jamis.    See id.

        In his § 2255 motion, Renteria listed the following

grounds for habeas relief:

        1)    Ineffective assistance of counsel due to
              failure to secure a more favorable plea
              agreement;

        2)    Ineffective assistance of counsel for
              failure to raise certain arguments against
              the evidence presented in favor of the
              application of the USSG § 2D1.1 enhancement,
              specifically, a failure to unearth evidence
              regarding the “Calderon brothers”;

        3)    Ineffective assistance of counsel for
              failure to recognize a “mandatory life
              imprisonment” clause in the plea agreement;

                                    3


      Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 3 of 23
        4)   Ineffective assistance of appellate counsel
             for failure to file a writ of certiorari to
             the United Supreme Court;

        5)   Ineffective assistance of counsel for failing to
             contest the testimony of the “Calderon brothers”;
             and

        6)   Prosecutorial misconduct for knowingly introducing
             false testimony at sentencing.

He later added claims stating that he was entitled to relief

under United States v. Davis, 139 S. Ct. 2319, 2336 (2019), and

that the court applied the wrong evidentiary standard in applying

the first degree murder cross reference.

                                II.

        Section 2255(a) of Title 28 provides as follows:

            (a) A prisoner in custody under sentence of a
        court established by Act of Congress claiming the
        right to be released upon the ground that the
        sentence was imposed in violation of the
        Constitution or laws of the United States, or
        that the court was without jurisdiction to impose
        such sentence, or that the sentence was in excess
        of the maximum authorized by law, or is otherwise
        subject to collateral attack, may move the court
        which imposed the sentence to vacate, set aside
        or correct the sentence.

28 U.S.C.A. § 2255(a).

         Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of a complaint by way of a motion to dismiss.           See In

re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Edwards v. City

of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999).         "In considering

a motion to dismiss, the court should accept as true all

well-pleaded allegations and should view the complaint in a light

most favorable to the plaintiff."         Mylan Laboratories, Inc. v.

                                      4


      Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 4 of 23
Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993); see also Ibarra v.

United States, 120 F.3d 474, 474 (4th Cir. 1997).         As the Fourth

Circuit has explained, “to withstand a motion to dismiss, a

complaint must allege ‘enough facts to state a claim to relief

that is plausible on its face.’”        Painter’s Mill Grille, LLC v.

Brown, 716 F.3d 342, 350 (4th Cir. 2013) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)).

        The government may challenge the legal sufficiency of a

section 2255 petition through a motion to dismiss under Rule

12(b)(6).   See Rule 12, Rules Governing Section 2255 Proceedings

(“The Federal Rules of Civil Procedure, to the extent that they

are not inconsistent with any statutory provisions of these

rules, may be applied under these rules.”); United States v.

Frady, 456 U.S. 152, 166 n.15 (1982); United States v. Reckmeyer,

No. 89-7598, 900 F.2d 257, at *4 (4th Cir. Apr. 2, 1990)

(unpublished table decision).      Moreover, a court may take

judicial notice of public records without converting a motion to

dismiss into a motion for summary judgment.        See Philips v. Pitt

Cnty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (in

reviewing a 12(b)(6) motion to dismiss, the court may take

judicial notice of matters of public record without converting

the motion to dismiss into one for summary judgment).          In

reviewing a section 2255 motion, the court is not limited to the

motion itself.   The court also may consider “the files and




                                    5


      Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 5 of 23
records of the case.”     28 U.S.C. § 2255(b); see United States v.

McGill, 11 F.3d 223, 225 (1st Cir. 1993).

                                   III.

A.       Ineffective Assistance of Trial Counsel

         The standards established by the United States Supreme

Court in determining whether a defendant was denied his Sixth

Amendment right to effective assistance of counsel are set forth

in Strickland v. Washington, 466 U.S. 668, 687 (1984).           Under

Strickland, a plaintiff must show (1) that counsel’s performance

was so deficient that it “fell below an objective standard of

reasonableness,” and (2) that counsel’s deficiency resulted in

prejudice so as to render the results of the trial unreliable.

See id. at 687-92.     Counsel’s performance is entitled to a

presumption of reasonableness.       See id. at 689.     Thus, a habeas

plaintiff challenging his conviction on the grounds of

ineffective assistance must overcome a strong presumption that

the challenged actions constituted sound trial strategies.               See

id.   The Court in Strickland cautioned against the ease in

second-guessing counsel’s unsuccessful assistance after the

adverse conviction and sentence are entered.         See id.    The Fourth

Circuit Court of Appeals specifically recognized that ineffective

assistance of counsel may not be established by a “Monday morning

quarterbacking” review of counsel’s choice of trial strategy.

Stamper v. Muncie, 944 F.2d 170, 178 (4th Cir. 1991), cert.

denied, 506 U.S. 1087 (1993).



                                     6


       Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 6 of 23
        “To show prejudice in the guilty-plea context, the

petitioner must ‘demonstrate a reasonable probability that, but

for counsel's errors, he would not have pleaded guilty and would

have insisted on going to trial.’”        Christian v. Ballard, 792

F.3d 427, 443-44 (4th Cir. 2015)(quoting Premo v. Moore, 562 U.S.

115, 129 (2011)).

             [T]he Strickland standard “is a most
        deferential one.” Harrington, 562 U.S. at 105,
        131 S. Ct. 770. “Unlike a later reviewing court,
        the attorney observed the relevant proceedings,
        knew of materials outside the record, and
        interacted with the client, with opposing
        counsel, and with the judge” and “[i]t is all too
        tempting to second-guess counsel's assistance
        after conviction or adverse sentence.” Id.
        (internal quotation marks omitted). . . .

                                  * * *

             “[T]he guilty plea and the often concomitant
        plea bargain are important components of this
        country's criminal justice system,” Blackledge v.
        Allison, 431 U.S. 63, 71, 97 S. Ct. 1621, 52 L.
        Ed.2d 136 (1977), and the advantages that they
        provide to all concerned “can be secured . . .
        only if dispositions by guilty plea are accorded
        a great measure of finality.” Id.
        “[R]epresentations of the defendant, his lawyer,
        and the prosecutor at such a hearing, as well as
        any findings made by the judge accepting the
        plea, constitute a formidable barrier in any
        subsequent collateral proceedings.” Id. at
        73–74, 97 S. Ct. 1621. Such “[s]olemn
        declarations in open court carry a strong
        presumption of verity” and “subsequent
        presentation of conclusory allegations
        unsupported by specifics is subject to summary
        dismissal, as are contentions that in the face of
        the record are wholly incredible.” Id. at 74, 97
        S. Ct. 1621. “More often than not a prisoner has
        everything to gain and nothing to lose from
        filing a collateral attack upon his guilty plea,”
        because “[i]f he succeeds in vacating the

                                    7


      Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 7 of 23
         judgment of conviction, retrial may be
         difficult.” Blackledge, 431 U.S. at 71, 97 S.
         Ct. 1621. “These considerations make strict
         adherence to the Strickland standard all the more
         essential when reviewing the choices an attorney
         made at the plea bargain stage.” Premo, 562 U.S.
         at 125, 131 S. Ct. 733.

Id. at 444.

         Under the second prong of Strickland, a petitioner must

show that the errors were “sufficiently serious as to deprive the

defendant of a fair trial, a trial whose result is reliable.”

Strickland, 466 U.S. at 687.       Furthermore, a court may address

the two prongs in any order and a failure to establish one prong

obviates a need to address the other.        Id. at 697 (“Although we

have discussed the performance component of an ineffectiveness

claim prior to the prejudice component, there is no reason for a

court deciding an ineffective assistance claim to approach the

inquiry in the same order or even to address both components of

the inquiry if the defendant makes an insufficient showing on

one.   In particular, a court need not determine whether counsel's

performance was deficient before examining the prejudice suffered

by the defendant as a result of the alleged deficiencies.            The

object of an ineffectiveness claim is not to grade counsel's

performance.    If it is easier to dispose of an ineffectiveness

claim on the ground of lack of sufficient prejudice, which we

expect will often be so, that course should be followed.            Courts

should strive to ensure that ineffectiveness claims not become so




                                     8


       Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 8 of 23
burdensome to defense counsel that the entire criminal justice

system suffers as a result.”).

           As discussed above, under Strickland, not only must

Renteria show that his counsel’s performance was deficient, he

also must show that he was prejudiced by that performance.

A court can reasonably reject a petitioner’s claim of prejudice

if the “decision to reject the plea agreement and proceed to

trial . . . would not have been a rational one.”         Christian, 792

F.3d at 452 (citing Padilla v. Kentucky, 559 U.S. 356, 372

(2010)).

                 When evaluating objective reasonableness
           under the prejudice prong of Strickland, “[t]he
           challenger's subjective preferences . . . are not
           dispositive; what matters is whether proceeding
           to trial would have been objectively reasonable
           in light of all of the facts.” United States v.
           Fugit, 703 F.3d 248, 260 (4th Cir. 2012). The
           challenger “cannot make that showing merely by
           telling [the court] now that [he] would have gone
           to trial then if [he] had gotten different
           advice.” Pilla v. United States, 668 F.3d 368,
           372 (6th Cir. 2012). In other words, to obtain
           relief from a guilty plea, the defendant must do
           more than allege he would have insisted on going
           to trial if counsel had not misadvised him as to
           the consequences of that decision. The
           “petitioner must convince the court that a
           decision to reject the plea bargain would have
           been rational under the circumstances.” Padilla,
           559 U.S. at 372, 130 S. Ct. 1473; see also Roe v.
           Flores–Ortega, 528 U.S. 470, 486, 120 S. Ct.
           1029, 145 L. Ed.2d 985 (2000).

Id. at 452-53.




                                    9


      Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 9 of 23
        1.   Failure to Secure a More Favorable Plea Agreement

        Renteria’s conclusory allegations that counsel should

have negotiated a more favorable plea agreement are insufficient

to demonstrate that counsel's representation fell below an

objective standard of reasonableness or that counsel's

representation prejudiced his case.      Renteria’s after-the-fact

dissatisfaction with the sentence ultimately imposed does not

mean that his counsel rendered ineffective assistance.          See

Hunter v. United States, 160 F.3d 1109, 1115 (6th Cir. 1998)

(explaining that counsel is not constitutionally ineffective

simply because a petitioner believes he or she “could have gotten

a better deal”); see also Easton v. United States, No.

3:14–cv–00372–MOC, 2014 WL 4854584, at *4 (W.D.N.C. Sept. 30,

2014) (no viable “Sixth Amendment claim where a defendant merely

speculates that he could have gotten a better deal if counsel had

not negotiated a plea.    If that were the case, there would be no

finality as to any Judgment as every decision to take a plea

would then be subject to open-ended collateral review based on

subjective beliefs.”).

        In this case, the plea agreement was favorable to

defendant because it secured dismissal of four of the charges

against him, including a count that likely would have resulted in

a mandatory life sentence.     See ECF No. 763 at 9 (“The advantages

I see are that there is a sentencing range of ten to life in this

particular case, whereas a conviction or a kidnapping resulting


                                   10


     Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 10 of 23
in murder I expect would likely have a mandatory life sentence.

So that gives the court some discretion in sentencing in this

case.    That’s the primary reason for us pursuing this.”).

          Furthermore, Renteria testified at his plea hearing that

he was satisfied with the performance of his counsel.             See ECF

No. 763 at 26.

          Q:    Have you been honest with Mr. McCoppin and told him
                all the facts?

          A:    Yes.

          Q:    Has he answered all of your questions to your
                satisfaction?

          A:    Yes.

          Q:    Are you satisfied with the quality of Mr. McCoppin’s
                services as your attorney?

          A:    Yes.

Id. at 26-27.     Such statements “constitute a formidable barrier”

to attacking counsel in this collateral proceeding.            Blackledge

v. Allison, 431 U.S. 63, 73-74 (1977).

          Because Renteria has proffered no evidence that a more

favorable plea agreement was available, he also cannot show

Strickland prejudice.       See Horne v. United States, 1:19CV196,

2020 WL 7408240, *4 (M.D.N.C. May 21, 2020) (finding that

petitioner’s claim of ineffective assistance of counsel “fails

for lack of prejudice, because there is no evidence in the record

that the Government would have offered a more favorable plea

agreement.”); Good v. United States, Civil No. 2:17cv313, 2018 WL

2976984, *6 (E.D. Va. June 12, 2018) (“[I]t appears that

                                      11


        Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 11 of 23
Petitioner’s counsel obtained a valuable benefit for him as a

part of the plea negotiations, and the Court thus declines

Petitioner’s invitation to second-guess counsel’s negotiation

strategy on the basis that she might have done better.

Therefore, Petitioner’s claim of ineffective assistance of

counsel on the basis that his counsel failed to negotiate a

better plea agreement is DENIED because he has shown neither that

counsel’s performance was deficient nor prejudicial.”); Dowell v.

United States, Crim. No.: GJH-16-208, 2018 WL 705301, *3 (D. Md.

Feb. 2, 2018) (“Nor can Dowell credibly argue that he would have

been able to secure a more favorable plea agreement. . .

[t]herefore, Dowell’s claim of ineffective assistance of counsel

fails.”); Thomas v. United States, Civil Action No. RWT-11-1049,

2014 WL 4546044, *4 (D. Md. Sept. 11, 2014) (Petitioner’s

“argument, that counsel failed to negotiate a more favorable plea

agreement, is groundless. . . where [he] benefitted substantially

from counsel’s negotiated plea agreement.”); Florence v. United

States, 1:07CV489, 2008 WL 11422464, *4 (M.D.N.C. Feb. 28, 2008)

(no ineffective assistance of counsel where “nothing in the

record demonstrates . . . that a better plea agreement could have

been negotiated”); Gomez v. United States, Nos. 3:07cv388, 2007

WL 3232535, *2 (W.D.N.C. Oct. 31, 2007) (no ineffective

assistance of counsel where “Petitioner present[ed] no evidence

showing that a more favorable plea agreement was available from

the government.”).



                                   12


     Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 12 of 23
          Furthermore, counsel's inability to obtain a more

favorable plea agreement was not objectively unreasonable given

the facts regarding Renteria’s conduct.       As Renteria’s counsel

acknowledged at the hearing on his motion to strike the plea

agreement:   “I would re-emphasize that the defendant entered a

voluntary and knowing plea of guilty, and he has never changed

his course from entering that guilty plea to Count 8 on drug

conspiracy.”   ECF No. 757 at 4-5.      Not only did Renteria indicate

that he was pleading guilty voluntarily and of his own free will

at his original plea hearing, see ECF No. 763, at the later

hearing he swore under oath that he wanted to persist in his plea

of guilty to Count Eight.     See ECF No. 757 at 20.      Therefore,

Renteria’s assertions that his plea of guilty to Count Eight was

not knowing and voluntary are belied by the record.

          One final point bears mentioning.     In support of his

argument that the government breached the plea agreement,

Renteria cites United States v. Edgell, 914 F.3d 281 (4th Cir.

2019).    In Edgell, the court held that the government had

breached its plea agreement with the defendant when it failed to

“stand by its drug conduct stipulation, and its recommendation of

a sentence inconsistent with that stipulation.”        Id. at 289.

          In this case, the plea agreement contained an appeal

waiver.   As noted above, the court ultimately rejected the plea

agreement which allowed Renteria to file a direct appeal of his

sentence.    Despite the court’s rejection of the plea agreement,

the government nevertheless went through with its promise to

                                   13


     Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 13 of 23
dismiss the additional counts at sentencing.           Therefore, not only

did Renteria get the benefits of the terms counsel negotiated in

the plea agreement, he reaped the additional benefit of being

allowed to appeal when he otherwise would not have been able to

do so.    Therefore, Renteria’s protestations to the contrary, the

only party not receiving the benefits negotiated under the plea

agreement (which was rejected) was the government.            There is no

Edgell issue in this case.        Under these circumstances, the court

cannot say that counsel was ineffective in negotiating Renteria’s

plea.    Thus, the court finds that Renteria has failed to allege a

meritorious claim of ineffective assistance of counsel during the

plea negotiation stage of the case.

          2.    Failure to Recognize a “Mandatory life imprisonment”
                clause in plea agreement

          This argument is facially implausible.         First, there was

no “mandatory life imprisonment” clause in the plea agreement.

See ECF No. 402.      What was in the plea agreement was an

acknowledgment that the maximum statutory penalty was a term of

imprisonment of life which the court further discussed with

Renteria in the plea colloquy.        See ECF No. 763 at 11.       Also in

the plea agreement was an explicit acknowledgment that the

government could pursue “all applicable sentencing enhancements,

including, without limitation, . . . U.S.S.G. § 2D1.1(d)(1).”

ECF No. 402.     At the later hearing on the motion to strike the

plea agreement, defense counsel acknowledged that “[t]he plea

agreement specifically states that the Government is seeking that


                                      14


        Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 14 of 23
enhancement. . . .”   ECF No. 757 at 7.      The first degree murder

enhancement was not a mandatory life sentence nor did it come as

a surprise.   In any event, the court rejected the plea agreement

so had such a mandatory clause existed it would be of no effect.

        3.     Performance at sentencing regarding treatment of
               “Calderon brothers”

        Renteria faults his counsel's performance at sentencing.

He argues that counsel should have done more to investigate the

Calderon brothers and that counsel should have contested their

testimony.    Renteria’s argument is without merit.

        A movant alleging his trial counsel's
        ineffectiveness in failing to investigate in
        habeas proceedings must demonstrate that an
        investigation would have revealed information
        presenting a reasonable probability of a
        different result in the criminal proceedings.
        “[B]are allegations do not suffice: ‘A defendant
        who alleges a failure to investigate on the part
        of his counsel must allege with specificity what
        the investigation would have revealed and how it
        would have altered the outcome of the trial.’”
        Nelson v. Hargett, 989 F.2d 847, 850 (5th Cir.
        1993), quoting United States v. Green, 882 F.2d
        999, 1003 (5th Cir. 1989).

Shrader v. United States, Civil Action No. 1:13-33098, 2015 WL

13745348, *8 (S.D.W. Va. July 24, 2015).

        Significantly, Renteria has provided no evidentiary

support for his claim that further investigation of the Calderon

brothers would have helped his defense.       See Jones v. Polk, 401

F.3d 257, 269–70 (4th Cir. 2005) (holding that speculative and

conclusory allegations will not support habeas claim in federal

court or justify the holding of an evidentiary hearing).          He


                                   15


     Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 15 of 23
claims, without offering any proof, that further investigation

would have revealed that the Calderons were the only ones behind

the murder of Jamis.    However, after taking evidence on the

issue, the court concluded that Renteria was involved and the

appeals court affirmed that decision.

        Even assuming without deciding that Renteria's counsel

provided deficient representation by failing to do more to

investigate the Calderon brothers, his claim must fail because he

suffered no prejudice from the alleged deficient representation.

When a defendant alleges ineffective assistance of counsel due to

his counsel's “failure to investigate or discover potentially

exculpatory evidence” the prejudice inquiry will often revolve

around the likely impact or success of such evidence or defense.

Hill v. Lockhart, 474 U.S. 52, 59 (1985).       Renteria merely

speculates that the court would not have applied the first degree

murder cross reference if his trial counsel had further

investigated.   This is insufficient to show Strickland prejudice.

        Renteria’s claim that counsel was deficient for failing

to contest the testimony of the Calderon brothers likewise fails.

Counsel for Renteria consistently objected to application of the

first degree murder cross reference.      See ECF Nos. 667, 765.        The

record also shows that, at sentencing, counsel for Renteria

vigorously cross-examined Reynaldo Calderon (the only one of the

Calderon brothers to testify at his sentencing hearing).          See ECF

Nos. 642 and 643.



                                   16


     Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 16 of 23
           Our appeals court has repeatedly made clear that

“[p]leading guilty typically entails a deliberate choice to

accept the risks and rewards of a deal, and that decision may not

be casually set aside on the basis of buyer’s remorse.”          Dingle

v. Stevenson, 840 F.3d 171, 174 (4th Cir. 2016).         That is why,

“[i]n cases such as this, ‘strict adherence to the Strickland

standard [is] all the more essential[.]’”       Christian v. Ballard,

792 F.3d 427, 454 (4th Cir. 2015)(quoting Premo v. Moore, 562

U.S. 115, 125 (2011)).    The record shows that Renteria’s plea was

knowing and voluntary so his after-the-fact contentions that his

trial counsel and/or the government tricked him into pleading

guilty are contradicted by the record.       For all these reasons,

Renteria’s attempt to sidestep the consequences of his guilty

plea via a claim of ineffective assistance of counsel fails.

B.         Ineffective Assistance of Appellate Counsel

           Renteria argues that his appellate counsel was

ineffective for failing to petition the Supreme Court for a writ

of certiorari.    According to him, appellate counsel “rebuffed

movant’s written instruction to contest to the Supreme Court the

sole issue attested on direct appeal.”       ECF No. 912-1.

           There is “no constitutional right to the assistance of

counsel in filing a petition for a writ of certiorari.”          United

States v. McCall, Criminal No. 3:10CR170-15-HEH, 2014 WL 4292828,

*5 (Aug. 29, 2014) (citing Ross v. Moffitt, 417 U.S. 600, 616-18

(1974)).    The Fourth Circuit’s Criminal Justice Act Plan (“CJA



                                   17


     Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 17 of 23
Plan”) does, however, impose obligations on appellate counsel to

provide certain notices and assistance to a criminal defendant.

        Every attorney, including retained counsel, who
        represents a defendant in this Court shall
        continue to represent his client after
        termination of the appeal unless relieved of
        further responsibility by this Court or the
        Supreme Court. Where counsel has not been
        relieved: If the judgment of this Court is
        adverse to the defendant, counsel shall inform
        the defendant, in writing, of his right to
        petition the Supreme Court for a writ of
        certiorari. If the defendant, in writing, so
        requests and in counsel’s considered judgment
        there are grounds for seeking Supreme Court
        review, counsel shall prepare and file a timely
        petition for such a writ and transmit a copy to
        the defendant. Thereafter, unless otherwise
        instructed by the Supreme Court or its clerk, or
        unless any applicable rule, order or plan of
        the Supreme Court shall otherwise provide,
        counsel shall take whatever further steps are
        necessary to protect the rights of the defendant,
        until the petition is granted or denied.

        If the appellant requests that a petition for
        writ of certiorari be filed but counsel believes
        that such a petition would be frivolous, counsel
        may file a motion to withdraw with this Court
        wherein counsel requests to be relieved of the
        responsibility of filing a petition for writ of
        certiorari. The motion must reflect that a copy
        was served on the client.

CJA Plan Section 2.   Courts have concluded that a counsel’s

failure to follow the Fourth Circuit’s CJA plan does not give

rise to a claim of ineffective assistance of counsel.          See Moody

v. United States, Nos. 5:13-CR-00065-F, 5:15-CV-00490-F, 2016 WL

3023264, *2 (E.D.N.C. May 24, 2016) (“[I]t appears that counsel

failed to comply with the Fourth Circuit’s CJA Plan.         Failing to

file a requested petition for certiorari does not violate the

                                   18


     Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 18 of 23
Sixth Amendment.”); Devine v. United States, Nos. 5:07-CR-10-D,

5:10-CV-91-D, 2011 WL 1675089, *1 (E.D.N.C. May 3, 2011)

(“[B]ecause a defendant has no right to assistance of counsel

when petitioning the Supreme Court for discretionary review,

Devine’s appellate counsel was not constitutionally

ineffective.”); Carter v. United States, Nos. 3:09cv14, 3:05cr82,

2010 WL 3619252, *4 (W.D.N.C. Sept. 10, 2020) (“While failure of

counsel to perfect a discretionary appeal may well violate the

Fourth Circuit CJA Plan, it does not rise to the level of

constitutionally deficient representation under Strickland; thus,

this Court can afford no relief.”).

        In this case, however, the record shows that appellate

counsel did follow the CJA plan.        The required Certiorari Status

Form was timely filed.    See ECF No. 52 in USCA No. 16-4021.

Appellate counsel also moved to withdraw as counsel “on the

grounds that a certiorari petition would be frivolous” in order

to “reliev[e] counsel of the responsibility of filing a petition

for writ of certiorari.”).     ECF No. 53.    The Fourth Circuit

granted her motion to withdraw.      See ECF No. 54.     Accordingly,

there is neither a violation of the CJA plan nor of the Sixth

Amendment and Renteria’s claim fails.       See United States v.

McCall, Criminal No. 3:10CR170-15-HEH, 2014 WL 4292828, *5 (E.D.

Va. Aug. 29, 2014) (holding no merit to ineffective assistance of

counsel claim where after appellate counsel “made a reasonable

decision not to further pursue an unmeritorious appeal . . .

[petitioner] could have pursued a writ of certiorari on his own,

                                   19


     Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 19 of 23
but he did not do so . . . and no request to the Fourth Circuit

was made to appoint counsel”); United States v. Harris, No.

2:09CR00002, 2012 WL 32934, *9 (W.D. Va. Jan. 6, 2012) (“The

undisputed evidence indicates that counsel complied with his

obligations under the CJA Plan with regard to the defendant’s

right to file a certiorari petition.      Therefore, Harris fails to

demonstrate any respect in which counsel’s representation was

deficient.”).

C.        Prosecutorial Misconduct

          Renteria contends, without citing any specific evidence,

that the government committed misconduct by knowingly entering

false testimony.   He does not cite with any specificity the

nature of the false evidence but merely points to the Calderons.

He is presumably referring to Reynaldo Calderon’s testimony

against him implicating him in the murder of Geniro Jamis.

          “[T]he test for reversible prosecutorial misconduct

generally has two components:     that (1) the prosecutor's remarks

or conduct must in fact have been improper, and (2) such remarks

or conduct must have prejudicially affected the defendant's

substantial rights so as to deprive the defendant of a fair

trial.”   United States v. Chorman, 910 F.2d 102, 113 (4th Cir.

1990).    In this case, there is no evidence of either improper

conduct by the government or any adverse impact on Renteria’s

substantial rights.   See United States v. Roane, 378 F.3d 382,

401 (4th Cir. 2004) (holding that conclusory allegations of



                                   20


     Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 20 of 23
prosecutorial misconduct do not warrant an evidentiary hearing or

form a basis for relief).

        There is no evidence that the government offered perjured

testimony.   Renteria’s allegations in this regard are conclusory

and, therefore, subject to dismissal.       With respect to the

government’s late disclosure of Agent Eubanks’ visit with

Reynaldo Calderon on September 28, 2013, the court has already

found that there was no prosecutorial misconduct.         ECF No. 757 at

12, 17; ECF No. 706.    Furthermore, there is no evidence that the

late disclosure affected Renteria’s substantial rights.          First,

the visit was disclosed prior to the sentencing hearing so

counsel for defendant was able to use that evidence to cross-

examine both Calderon and Eubanks.      Second, as already discussed,

the court rejected the plea agreement and Renteria was given the

opportunity to withdraw his plea of guilty.        See ECF No. 757.       He

chose not to do so.    See ECF No. 757 at 20.      Renteria received

every aspect of the relief that his counsel requested in order to

cure the allegedly late disclosure.      See ECF Nos. 665 and 757.

This claim is without merit.

D.      Davis Issue

        Renteria claims that he is entitled to relief under

United States v. Davis, 139 S. Ct. 2319, 2336 (2019).          In Davis,

the Supreme Court held that 18 U.S.C. § 924(c)(3)(B)’s residual

clause definition of “crime of violence” as a felony “that by its

nature, involves a substantial risk that physical force against

the person or property of another may be used in the course of

                                   21


     Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 21 of 23
committing the offense,” was unconstitutionally vague.             Id. at

2336.    This was so, the Court held, since it required a

“categorical” approach for determining whether an offense

qualified as a crime of violence, wherein a judge would disregard

how the defendant actually committed the crime and instead

estimate “the degree of risk posed by a crime's imagined

‘ordinary case.’”      Id. at 2326.

          Davis has no bearing on Renteria’s case which was based

upon a guilty plea to drug conspiracy, in violation of 21 U.S.C.

§ 846.    This claim is without merit.       See, e.g., Carver v. United

States, CASE NO. 4:14-CR-7-1-CDL-MSH, 2019 WL 4891046, at *1 n.1

(M.D. Ga. Aug. 14, 2019) (“Because the Court finds that Davis

does not apply to Petitioner’s drug conviction, however, that

decision does not affect the Court’s analysis of Petitioner’s

claim.”).

E.        U.S.S.G. § 2D1.1(d)(1) Cross Reference

          Renteria argues that the court applied the wrong

evidentiary standard in applying the U.S.S.G. § 2D1.1(d)(1) cross

reference to § 2A1.1.       This argument goes nowhere.       The United

States Court of Appeals has confirmed on multiple occasions,

including in this case, that the preponderance of the evidence

standard applies.      See United States v. Renteria, 671 F. App’x

170, 170 (4th Cir. 2016); United States v. Gibson, 328 F. App’x

860, 865 (4th Cir. 2009); United States v. Beasley, 276 F. App’x

274, 276 (4th Cir. 2008).        Renteria is not entitled to relief on

this claim.

                                      22


        Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 22 of 23
                                  III.

        For all these reasons, the court GRANTED the government’s

motion to dismiss, DENIED Renteria’s Motions to Vacate, and

DISMISSED this matter from the court’s active docket.              The Motion

for an Evidentiary Hearing was DENIED and the Motions to Amend

were GRANTED.

        Additionally, the court has considered whether to grant a

certificate of appealability.     See 28 U.S.C. § 2253(c).            A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”            28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).    The court concludes that the governing

standard is not satisfied in this instance.         Accordingly, the

court DENIES a certificate of appealability.

        The Clerk is directed to send copies of this Memorandum

Opinion and Order to Luis Renteria, counsel of record, the United

States Marshal, and the Probation Office of this court.

        IT IS SO ORDERED this 1st day of April, 2021.

                                 ENTER:


                                             David A. Faber
                                             Senior United States District Judge
                                   23


     Case 7:12-cr-00037-FA Document 1057 Filed 04/01/21 Page 23 of 23
